DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-6 directed to a method for producing a target protein are pending and subject to the below ‘Election/Restrictions’.

Election/Restrictions
Species Election I – Target Protein/Difficult to Express Protein to be Produced along with Corresponding SEQ ID NO:
This application contains claims directed to patentably distinct species, wherein the species are the distinctly different target proteins/difficult to express proteins that are to be produced.
Applicant should elect a specific target protein/difficult to express protein to be produced along with the corresponding SEQ ID NO:.
Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but maybe overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in Application of Povesch. 50 CCPA1084, 315 F.2d 381, 137 USPQ43 (CCPA 1963) and In re Lain. 223 USPQ1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  The target proteins/difficult to express proteins differ from one another with respect to their sequence structure and, thus, by their function.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Target Protein/Difficult to Express Protein to be Produced along with Corresponding SEQ ID NO:’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Substance for Reducing Expression of Ribonuclease P
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different substances for reducing expression of Ribonuclease P.
Applicant should elect a specific substance that reduces expression of Ribonuclease P.
Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but maybe overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Pavesch. 50 CCPA1084, 315 F.2d 381, 137 USPQ43 (CCPA 1963) and In re Lain. 223 USPQ1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  The substances for reducing Ribonuclease P expression differ from one another with respect to their chemical/sequence structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Substance for Reducing Expression of Ribonuclease P’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘Target Protein/Difficult to Express Protein to be Produced along with Corresponding SEQ ID NO:’ (Species Election I); (ii) an election of a ‘Substance for Reducing Expression of Ribonuclease P’ (Species Election II); and (iii) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner



/Channing S Mahatan/
Examiner, Art Unit 1636